                                           Case 4:21-cv-05598-KAW Document 6 Filed 09/13/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VINCENT BRYANT,                                     Case No. 21-cv-05598-KAW
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9                v.
                                                                                             Re: Dkt. No. 5
                                  10     SOCIAL SECURITY ADMINISTRATION,
                                         et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          On July 26, 2021, the Court denied Plaintiff’s application to proceed in forma pauperis

                                  14   (“IFP”) because Plaintiff had not fully answered question numbers 1, 5, 6, 7, and 9. (Dkt. No. 5.)

                                  15   The Court ordered Plaintiff to submit an amended IFP application that was completed in full

                                  16   within three weeks of the date of the order, or to pay the filing fee. (Id.) Thus, Plaintiff’s

                                  17   amended IFP application or filing fee was due by August 16, 2021.

                                  18          As of the date of this order, Plaintiff has not filed an amended IFP application or paid the

                                  19   filing fee. Accordingly, the Court ORDERS Plaintiff to show cause, by September 30, 2021, why

                                  20   the Court should not issue a report and recommendation that the case be dismissed for failure to

                                  21   prosecute.

                                  22          IT IS SO ORDERED.

                                  23   Dated: September 13, 2021
                                                                                              __________________________________
                                  24                                                          KANDIS A. WESTMORE
                                  25                                                          United States Magistrate Judge

                                  26
                                  27

                                  28
